Citation Nr: 1624680	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residual paresthesia, status post laceration to the left middle finger.

2.  Whether the basic eligibility criteria to establish entitlement to nonservice-connected disability pension benefits have been met.


REPRESENTATION

The Veteran represented by:  Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran had active duty service from March 1988 to October 1988 and from February 2006 to April 2006.  He had service in the Army National Guard, which included periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He also had service in the Naval Reserves.

In July 2011, the Board denied the Veteran's claims for an initial compensable disability rating for his service-connected residual paresthesia, status post laceration to the left middle finger, and entitlement to nonservice-connected disability pension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court issued a decision, which vacated the Board's July 2011 decision, and remanded the case to the Board for action consistent with its decision.  In May 2013, the Board remanded the claims for further development.

In March 2016, the Board granted a 60-day extension for the submission of additional evidence.  This time period has expired, and in May 2016 the Veteran's counsel submitted additional argument and evidence with a waiver of initial consideration by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (c) (2015). 

The issue of whether the basic eligibility criteria to establish entitlement to nonservice-connected disability pension benefits have been met is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether residual paresthesia, status post laceration to the left middle finger, has been manifested by mild incomplete paralysis of the lower radicular group since March 10, 2009.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a 20 percent disability rating since March 10, 2009, is warranted for residual paresthesia, status post laceration to the left middle finger.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's increased-rating claim arises from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA provided him in March and August 2009, January 2010, and November 2013 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c) , that informed the Veteran of the information and evidence necessary to substantiate his claim for a higher initial rating and for service connection; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained his service treatment records.  The Veteran provided his private treatment records.  The Social Security Administration indicated that records pertaining to the Veteran's claim for Social Security disability benefits are unavailable.

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability.  Although a March 2015 VA examiner did not identify the specific nerves involved in the service-connected disability or characterize the degree of involvement of such nerves, that examiner did not have to make these findings because the remand directive requesting these findings was predicated on the existence of neurologic manifestations on examination.  The March 2015 VA examination report reflects that the neurologic exam was normal and that no paralysis of any nerve was detected.  In sum, the Board finds that these examinations are adequate on which to base a decision.

In light of the above, the RO complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

 Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

For limitation of motion of the index or long finger, a 10 percent rating is assigned for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  A zero percent disability rating is warranted for a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.  These ratings apply to both major and minor middle fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

An October 2009 VA examination report reveals that the Veteran is right handed.  

Diagnostic Codes 8514 and 8515 pertain to rating paralysis of the musculospiral (radial) nerve and median nerve, respectively. 38 C.F.R. § 4.124a (2015).

Diagnostic Code 8512 rates incomplete or complete paralysis of the lower radicular group.  Incomplete paralysis of the minor extremity is rated 20 percent when mild, 30 percent when moderate, and 40 percent when severe.  A 60 percent rating for the minor extremity is warranted for complete paralysis, with all intrinsic muscles of the hand and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2015).

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.



Analysis

In an October 2009 rating decision, the RO granted service connection for residual paresthesia, status post laceration to the left middle finger, and assigned a zero percent disability rating effective March 10, 2009, under Diagnostic Code 5229.

The weight of evidence shows that since March 10, 2009, residual paresthesia, status post laceration to the left middle finger, has not been manifested by a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  At the October 2009 VA examination, extension was to zero degrees in the metacarpophalangeal joint, the proximal interphalangeal joint, and the distal interphalangeal joint of the left middle finger.  By the same token, at the March 2015 VA examination, extension was to zero degrees in the metacarpophalangeal joint, the proximal interphalangeal joint, and the distal interphalangeal joint of the left middle finger.  There was no gap between the pad of the left thumb and the left middle finger.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015), at the October 2009 VA examination, there was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  There was no loss of function with repetitive use.  The October 2009 VA examiner determined that loss of function due to flare-ups could not be determined without resorting to speculation.  At the March 2015 VA examination, there was no evidence of pain during range-of-motion testing.  The March 2015 VA examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner stated that there was no functional impairment.  The Veteran reported that he has pain in the left hand six to seven times a week and lasting no more than a minute.  The Board has considered the Veteran's complaint of pain, but gives greater weight to the negative findings on the VA examinations because these findings were made by medical professionals.  His complaint of pain is insufficient to warrant a compensable rating pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Veteran complains of pain and numbness.  His counsel argues that a compensable rating is warranted under Diagnostic Code 8512.  The October 2009 VA examination report and a March 2013 private treatment record show that there is neurologic impairment whereas the March 2015 VA examination report reflects no neurologic impairment.  No medical professional identifies the involved nerve.  The potential involved nerves are the musculospiral (radial) and median nerves.  Given the lack of medical evidence indicating which nerve is involved, the Board finds that the evidence is in equipoise as to whether the disability affects the entire lower radicular group.  As such, the disability can be rated under Diagnostic Code 8512.

At the October 2009 VA examination, there was no atrophy or hypertrophy.  Strength testing was 5/5 to gravity resistance and within normal limits for the Veteran's age.  The grip strength was 5/5.  There was normal sensation in the left hand except for decreased sensation in the left middle finger from the distal middle half of the phalanx to the tip of the phalanx.  The examiner noted that there was no functional limitation.

The March 2013 private treatment record reveals that there was decreased sensation to light touch in the left middle finger on the volar aspect of the distal interphalangeal, the tip of the finger, and the lateral side from the metacarpal to the tip.

At the March 2015 VA examination, there was no muscle atrophy and hand grip strength was 5/5.  Pin prick, light tough, proprioception, cold sensation, and vibratory sense were intact for both hands, to include specifically the left middle finger.

The Veteran's counsel notes that a mild or moderate rating is warranted for involvement that is wholly sensory.  Given the findings on the October 2009 VA examination and the March 2013 private evaluation, the evidence is in equipoise as to whether residual paresthesia, status post laceration to the left middle finger, is manifested by mild incomplete paralysis of the lower radicular group.

Turning to whether a rating in excess of 20 percent is warranted for the disability, the October 2009 VA examination report and March 2013 private treatment record reflect that the neurological impairment is limited to decreased sensation of the left middle finger and no other impairment.  The March 2015 VA examination report reveals no neurologic impairment.  The weight of evidence shows that since March 10, 2009, residual paresthesia, status post laceration to the left middle finger, has not been manifested by moderate incomplete paralysis of the lower radicular group.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - decreased sensation and pain in the left middle finger - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The March 2015 VA examiner stated that the left-middle-finger disability did not impact his ability to perform any type of occupational task and that he was capable of sedentary-to-strenuous physical activity based on his service-connected disability alone.  The Veteran and his counsel have noted that the left-middle-finger disability interfered with his job as a juvenile detention officer.  While the finger disability results in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying this claim, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran and his counsel have not asserted, that his left-middle-finger disability rendered him unable to maintain substantially gainful employment.  In particular, the Veteran's counsel has presented written argument and has not raised the issue of TDIU.  The Veteran is unemployed, and his counsel has noted that he suffers from an array of disabilities that make him permanently and totally disabled.  The counsel, however, did not note that the left-middle-finger disability is one of those disabilities resulting in a permanent and total disability.  Accordingly, the Board concludes that the issue of TDIU has not been raised as to this claim.







ORDER

A 20 percent disability rating, but not higher, since March 10, 2009, for residual paresthesia, status post laceration to the left middle finger, is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a September 2010 statement, the Veteran reported that he served on active duty during a period of war.  Specifically, he stated that he was activated from September 2009 to approximately January 2010.  Pursuant to the September 2012 Court decision, in its May 2013 remand, the Board directed the RO to contact the National Personnel Record Center (NPRC) and/or any other appropriate records repository, and request verification of all periods of military service, including all specific periods of active duty service.  The RO, however, contacted the State Adjutant General Office instead of NPRC and asked them to verify all periods of service.  The State Adjutant General Office provided additional service treatment records but did not verify periods of service.  Therefore, the RO did not comply with the directives of the May 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the NPRC and any other appropriate records repository, and request verification of all periods of military service, including all specific periods of active duty service such as the alleged period of active duty from September 2009 to approximately January 2010.  If any additional periods of active military service are found, the RO should ensure that all available service personnel and treatment records have been obtained, to specifically include any service treatment records from September 2009 to January 2010, and associated with the claims file.

2.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, the RO should readjudicate the claim.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


